FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LONNIE HARRIS,                                   No. 08-35487

               Plaintiff - Appellant,            D.C. No. 2:06-cv-05068-RHW

  v.
                                                 MEMORANDUM *
EDDIE ALVES; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                    Robert H. Whaley, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Lonnie Harris appeals pro se from the district court’s summary judgment for

defendants in Harris’s 42 U.S.C. § 1983 action alleging violations of his First and

Fourteenth Amendment rights and his rights under the Religious Land Use and

Institutionalized Persons Act, 42 U.S.C. § 2000cc-1 (2000). We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review for an abuse of discretion a denial of a motion

to stay. United States v. Peninsula Commc’ns, Inc., 287 F.3d 832, 838 (9th Cir.

2002). We vacate and remand.

      The record shows that Harris repeatedly notified the district court that he

was being denied access to photocopying and postage services for his legal mail

during his detention at the Pierce County Detention and Corrections Center

(“PCDCC”). See Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005)

(setting forth competing interests that must be weighed when granting or denying a

stay, including the hardship or inequity which a party may suffer in being required

to go forward). After Harris filed this appeal, the PCDCC allowed Harris access to

photocopying and postage services for his legal mail, and Harris filed more than

one hundred pages of briefs and exhibits on appeal. We vacate the judgment and

remand to allow the district court to consider these documents in the first instance.

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                          2                                    08-35487